DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an ablation system, classified in A61B2018/00577.
II. Claims 11-20, drawn to a method, classified in A61B18/1233.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process of using that product, for example the electrodes of the ablation system could be used for delivering energy at non-ablative temperature or for mapping.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christopher Crawford (Reg. No. 51,586) on July 12th, 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 11-20 drawn to a method.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., (hereinafter ‘Smith’, U.S. PGPub. No. 2017/0135744).
Regarding claim 11, Smith discloses (Figs. 1-3) a method, comprising: contacting a patient with a return electrode arrangement (REA) (return electrode 108, first return electrode pad 224, second return electrode pad 226) coupled to an ablation power generator (generator 104), the REA engaging a remote tissue (as best illustrated in Fig. 2; [0040], “return electrode 108 is in contact with the patient P and returns the electrosurgical energy to the generator 104 by way of the first and second electrode pads 224 and 226 that are coupled to leads 228 and 230”), at a remote location from ablation tissue of interest (i.e. the back of the patient P, see Figs. 1-2), to provide a return path during an ablation procedure ([0040]), wherein the REA transitions between an engaged state and a disengaged state with the remote tissue ([0033], “As the impedance between the split pads changes, the resonance of the REM circuit changes as well, this causes the amplitude to change. Thus, by monitoring the changes in the amplitude, the REM circuit determines the magnitude of the impedance between the split pads which is indicative of adherence of the return electrode pad to the patient”, thereby meeting the limitation regarding an engaged state and a disengaged state with the remote tissue); delivering ablation energy to the ablation tissue of interest at an active electrode coupled to the ablation power generator (instrument 102; [0034], “Electrosurgical RF energy is supplied to the instrument 102 by a generator 104 via an electrosurgical cable 106, which is connected to an active output terminal, allowing the instrument 102 to coagulate, ablate and/or otherwise treat tissue”); and detecting, at an electrode-tissue engagement (ETE) circuit (return electrode monitoring (REM) system 212, detection circuit 222 and associated parts) that includes a resonant circuit (resonant tank filter 304) coupled to the REA (return electrode 108, first return electrode pad 224, second return electrode pad 226), when the REA (108, 224, 226) is in the engaged state or disengaged state (Figs. 1-3; abstract, [0033]; [0040]-[0047]). 
Regarding claim 12, Smith discloses (Figs. 1-3) further comprising generating, at the ETE circuit (REM system 212, detection circuit 222 and associated parts), an engagement state signal that varies based on an impedance level between first and second return electrodes (return electrode 108, first return electrode pad 224, second return electrode pad 226) within the REA ([0033], “As the impedance between the split pads changes, the resonance of the REM circuit changes as well, this causes the 
Regarding claim 13, Smith (Figs. 1-3) discloses wherein the REA (108) further comprises a closed loop oscillator connected to a primary side of a transformer (isolation circuit 216, isolation transformer 232), the closed loop oscillator having an oscillation frequency corresponding to a resonant frequency of the resonant circuit ([0054]; [0060]); the method further comprising: generating, at the closed loop oscillator, the engagement state signal ([0033]).
Regarding claim 14, Smith (Figs. 1-3) discloses wherein the ETE circuit (REM system 212, detection circuit 222 and associated parts) further comprises a filter (resonant tank filter 304), amplifier ([0056], “the current-to voltage converter 306 may include a set of high speed amplifiers (not shown in FIG. 4)”) and rectifier ([0043], “The voltage signal generated by the current-to-voltage converter 306 is provided to the second controller 220, which is configured to generate (for example, using an analog-to-digital converter (ADC)) a digital impedance value based on the voltage signal, and provide the digital impedance value to the first controller 202 by way of the isolation circuit 216”; as broadly claimed, an ADC meets the limitations of a rectifier); the method further comprising: processing, at the ETE (REM system 212, detection circuit 222), the engagement state signal to form a processed state signal ([0033], “As the impedance between the split pads changes, the resonance of the REM circuit changes as well, this causes the amplitude to change. Thus, by monitoring the changes in the amplitude, the REM circuit determines the magnitude of the impedance between the split pads which is indicative of adherence of the return electrode pad to the patient”; also see [0040]-[0047] and [0055]-[0057]). 
Regarding claim 15, Smith (Figs. 1-3) discloses wherein the ETE circuit (REM system 212, detection circuit 222 and associated parts) further comprises a level detector (as broadly claimed, first controller 202; [0046], “first controller 202 is configured to receive the digital impedance value provided by the second controller 222 and determine whether any action is to be taken based on the received digital impedance value”); the method further comprising: generating, at the level detector, an error signal . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Cartmell et al., (hereinafter ‘Cartmell’, U.S. Pat. 5,830,212).
Regarding claim 16, Smith (Figs. 1-3) discloses all of the limitations of the method according to claim 11, including wherein the resonant circuit (resonant tank filter 304) is connected to a secondary side of a transformer (isolation transformer 232; see abstract) and a closed loop oscillator (isolation circuit 216) is connected to a primary side of the transformer (isolation transformer 232; [0039]), but is silent regarding wherein the closed loop oscillator comprising an amplifier network; the method further 
However, in the same field of endeavor, Cartmell teaches a similar device and method (Figs. 1-5) comprising an oscillator coupled to a resonant tank circuit and further comprising an amplifier network (as best illustrated in Fig. 5; col. 10, ll. 31-62). The oscillator circuit is formed by amplifiers (U101A, U101B), resistors (R101, R102, R103, R104, R105, R106, R107, R108), capacitors (C101 and C102), and diodes (D101 and D102). Cartmell teaches “Resistors R105, R106, R107 and amplifier U101A provide the necessary feedback gain to maintain proper oscillation. Transistors Q101 and Q102 form a push-pull amplifier circuit that buffers the oscillator and provides approximately 1.5 volts peak-to-peak to the toroidal inductor through coupling capacitor C103” (col. 10, ll. 57-62). Further, “[w]hen the electrode 10 is lifted from the patient, the amount of coupling capacitance decreases causing the natural frequency of the T101 tank circuit to increase. This increase in resonant frequency causes a corresponding increase in the tank circuit currents which are converted to a voltage signal by resistor R113…The output signal obtained as a voltage developed across R113 is detected by C105, D107, D110, C107 and R115. This output signal is applied to the non-inverting input of U101D which is configured as a comparator with the threshold voltage determined by resistor R117 and diode D113. When the electrode is lifted and the output signal increases past the threshold, U1D produces a fault signal that is sent to disable the electrosurgical generator. When the electrode is lifted beyond the half-way point, the resonant frequency of the tank circuit increases to a point beyond which the oscillator circuit can be tuned. This feature makes it impossible for the system to be properly initialized when the electrode is not correctly attached to the patient when it is first applied” (col. 10, line 63- col. 11, line 16), thereby increasing safety and accuracy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Smith to include wherein the closed loop oscillator comprising an amplifier network; the method further comprising: generating, at the amplifier network, a signal based on a resonant frequency of the resonant circuit, as taught by Cartmell in order to ensure that 
Regarding claim 17, Smith in view of Cartmell teach all of the limitations of the method according to claim 16. In view of the prior modification of Smith in view of Cartmell, Smith (Figs. 1-3) further discloses wherein the system further comprises a level detector (as broadly claimed, first controller 202; [0046], “first controller 202 is configured to receive the digital impedance value provided by the second controller 222 and determine whether any action is to be taken based on the received digital impedance value”), the method further comprising: outputting, at the level detector (202), an indicator of when the REA is in the engaged state or the disengaged state based on the signal from the amplifier network ([0033]; [0046]; see [0064] for first controller 202 disabling the delivery of energy based on the digital impedance value; see Fig. 5; as broadly claimed, the first controller generates an signal based on the received digital impedance value indicative of adherence of the return electrode pad to the patient).
It is noted, in view of the prior modification of Smith in view of Cartmell, Smith in view of Cartmell teach the amplifier network providing a signal indicative of electrode attachment. See rejection of claim 16 above for obviousness rationale. 
Regarding claim 18, Smith in view of Cartmell teach all of the limitations of the method according to claim 17. In view of the prior modification of Smith in view of Cartmell, Smith (Figs. 1-3) further discloses comprising, under control of one or more processors of the ablation system (see [0037], for first controller 202 includes a microprocessor 208 operably connected to a memory 210) configured with specific executable instructions ([0037], “microprocessor 208 includes an output port that is operably connected to the HVPS 204 and/or RF output stage 206 that allows the microprocessor 208 to control the output of the generator 104 according to either open and/or closed control loop schemes”), stopping ablation when the level detector indicates a disengaged state ([0046], “first controller 202 is configured to receive the digital impedance value provided by the second controller 222 and determine whether any action is to be taken based on the received digital impedance value”; [0064], “the first controller 202 
Regarding claim 20, Smith in view of Cartmell teach all of the limitations of the method according to claim 17. Smith (Figs. 1-3) further discloses further comprising, under control of one or more processors of the ablation system (see [0037], for first controller 202 includes a microprocessor 208 operably connected to a memory 210) configured with specific executable instructions ([0037], “microprocessor 208 includes an output port that is operably connected to the HVPS 204 and/or RF output stage 206 that allows the microprocessor 208 to control the output of the generator 104 according to either open and/or closed control loop schemes”), testing and selecting a return electrode pair of a plurality of return electrodes ([0033]; see [0041], for interrogation signal sent to at least one of split electrode pads 224, 226) within the REA based on the indicator generated by the level detector ([0033]; [0046]; see [0064] for first controller 202 disabling the delivery of energy based on the digital impedance value; see Fig. 5; as broadly claimed, the first controller generates an signal based on the received digital impedance value indicative of adherence of the return electrode pad to the patient).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Cartmell as applied to claims 16-18 and 20 above, and further in view of Behnke et al., (hereinafter ‘Behnke’, U.S. PGPub. No. 2009/0198230).
Regarding claim 19, Smith in view of Cartmell teach all of the limitations of the method according to claim 17. Although Smith (Figs. 1-3) discloses one or more processors of the ablation system configured with specific executable instructions (see [0037], for first controller 202 includes a microprocessor 208 operably connected to a memory 210), a level detector (first controller 202), Smith in view of Cartmell are silent regarding generating an alert when the level detector indicates a disengaged state.
However, in the same field of endeavor, Behnke teaches a similar system and method (Figs. 1-3) wherein a detection circuit (22) determines the magnitude of the impedance between the first and second electrode pads (41, 42) by monitoring changes in amplitude of the drive signal. The detection circuit (22) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794